DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the limitation “a gate finger” in line 1 leads to ambiguity. It is not clear whether “a gate finger” in this claim refers to “a gate finger” already been recited in line 7 of claim 1 or different. In the interest of compact prosecution “a gate finger” will be interpreted as “the gate finger”.
Regarding claim 7, this claim is rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-7, 11, 15, 28-30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanjo et al. (US publication 2020/0135908 A1), hereinafter referred to as Nanjo908.

Regarding claim 1, Nanjo908 teaches a transistor (fig. 15 and related text), comprising: a semiconductor layer structure comprising a gallium nitride-based channel layer (3, [0116]) and a gallium nitride-based barrier layer (4, [0116]) that has a higher bandgap than the gallium nitride-based channel layer ([0116]) on an upper surface of the gallium nitride-based channel layer (fig. 15); a first source/drain region (8, [0056]) in the semiconductor layer structure; a second source/drain region (7(7a), [0056]) in the semiconductor layer structure; a gate finger (10, [0060]) on an upper surface of the semiconductor layer structure (fig. 15), the gate finger having a longitudinal axis (in and out of the page, fig. 15) that extends parallel to the upper surface of the semiconductor layer structure; a first source/drain contact (6, [0057]) on the first source/drain region and a second source/drain contact (5, [0057]) on the second source/drain region, the first source/drain contact having an inner sidewall (first sidewall of 6 closer to 10) that faces the second source/drain contact and an outer sidewall (second sidewall of 6) opposite the inner sidewall, and the second source/drain contact having an inner sidewall (first sidewall of 5 closer to 10) that faces the first source/drain contact and an outer sidewall (second sidewall of 5) opposite the inner sidewall, and wherein the first source/drain region extends a first distance (region of 8 between 6 and 10) from a lower edge of the inner sidewall of the first source/drain contact towards the second source/drain region along a transverse axis (right to left, fig. 15) that extends parallel to a plane defined by the upper surface of the semiconductor layer structure, and extends a second distance (region of 8 between 6 and  right 11) from a lower edge of the outer sidewall of the first source/drain contact away from the second source/drain region, where the first distance exceeds the second distance (fig. 15).
Regarding claim 2, Nanjo908 teaches further comprising the gate finger that is positioned between the first source/drain contact and the second source/drain contact (fig. 15).
Regarding claim 4, Nanjo908 teaches wherein the first distance exceeds the second distance by at least 200% (fig. 15).
Regarding claim 5, Nanjo908 teaches wherein the second source/drain region extends a third distance along the transverse axis from a lower edge of the inner sidewall of the second source/drain contact towards the first source/drain contact, where the first distance exceeds the third distance by at least 100% (fig. 15).
Regarding claim 6, Nanjo908 teaches wherein the first source/drain region has a first width along the transverse axis and the second source/drain region has a second width along the transverse axis, where the first width exceeds the second width (fig. 15).
Regarding claim 7, Nanjo908 teaches wherein a ratio of the first distance to a distance between the lower edge of the inner sidewall of the first source/drain contact and a lower edge of a sidewall of the gate finger that faces the first source/drain contact along the transverse axis is at least 0.1 (fig. 15).
Regarding claim 11, Nanjo908 teaches wherein the first source/drain region is a drain region and the first source/drain contact is a drain contact ([0057-0062]).
Regarding claim 15, Nanjo908 teaches a transistor (fig. 15 and related text), comprising: a semiconductor layer structure comprising a gallium nitride-based channel layer (3, [0116]) and a gallium nitride-based barrier layer (4, [0116]) that has a higher bandgap than the gallium nitride-based channel layer ([0116]) on an upper surface of the gallium nitride-based channel layer (fig. 15); a first source/drain region (8, [0056]) in the semiconductor layer structure; a second source/drain region (7(7a), [0056]) in the semiconductor layer structure; and a first source/drain contact (6, [0057]) on the first source/drain region; wherein a first longitudinal axis (in and out of the page, fig. 15) extending down a center of an upper surface of the first source/drain region is offset in a transverse (right to left, fig. 15) direction from a second longitudinal axis extending down a center of a lower surface of the first source/drain contact (fig. 15).
Regarding claim 28, Nanjo908 teaches a transistor (fig. 15 and related text), comprising: a semiconductor layer structure comprising a gallium nitride-based channel layer (3, [0116]) and a gallium nitride-based barrier layer (4, [0116]) that has a higher bandgap than the gallium nitride-based channel layer ([0116]) on an upper surface of the gallium nitride-based channel layer (fig. 15); a first source/drain region  (8, [0056]) in the semiconductor layer structure; a second source/drain region (7(7a), [0056]) in the semiconductor layer structure; and a first source/drain contact (6, [0057]) on the first source/drain region and a second source/drain contact  (5, [0057]) on the second source/drain region (fig. 15), the first source/drain contact having an inner sidewall (first sidewall of 6 closer to 10) that faces the second source/drain contact and an outer sidewall (second sidewall of 6) opposite the inner sidewall, and the second source/drain contact having an inner sidewall (first sidewall of 5 closer to 10) that faces the first source/drain contact and an outer sidewall (second sidewall of 5) opposite the inner sidewall, wherein a center of an upper surface of the first source/drain region is offset from a center of a lower surface of the first source/drain contact in a transverse direction (right to left , fig. 15) by a first amount and a center of an upper surface of the second source/drain region is offset from a center of a lower surface of the second source/drain contact in a transverse direction by a second amount that is different from the first amount (fig. 15).
Regarding claim 29, Nanjo908 teaches further comprising a gate finger (10, [0060]) that is positioned between the first source/drain contact and the second source/drain contact (fig. 15).
Regarding claim 30, Nanjo908 teaches wherein the second amount is approximately zero (fig. 15).
Regarding claim 34, Nanjo908 teaches wherein a width of the first source/drain region along a transverse axis exceeds a width of the second source/drain region along the transverse axis (fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nanjo908, as applied to claim 1 above, and further in view of Kitakado (US publication 2010/0117155 A1), hereinafter referred to as Kitakado155.

Regarding claim 8, Nanjo908 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Nanjo908 does not explicitly teach wherein the first distance is at least 0.3 microns. However, Nanjo908 shows relationship between channel length and drain current ([0076]). Nanjo908 also fiddles with the position of gate relative to source/drain (fig. 14-16) and thus makes it obvious that the first distance value is something that will be optimized for desired device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nanjo908 so that wherein the first distance is at least 0.3 microns for optimizing device performance. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
Nanjo908 does not explicitly teach and wherein a doping density of the first source/drain region is at least 3×10.sup.19 dopants/cm.sup.3.
Kitakado155 teaches wherein a doping density of the first source/drain region is at least 3×10.sup.19 dopants/cm.sup.3 ([0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nanjo908 with that of Kitakado155 so that wherein a doping density of the first source/drain region is at least 3×10.sup.19 dopants/cm.sup.3 for desired electrical characteristics.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjo908, as applied to claim 2 above, and further in view of Disney (US publication 2013/0020632 A1), hereinafter referred to as Disney632.

Regarding claim 12, Nanjo908 discloses all the limitations of claim 2 as discussed above on which this claim depends.
Nanjo908 does not explicitly teach further comprising a field plate that extends above an upper surface of the gate finger, the field plate being electrically connected to one of the first and second source/drain contacts.
Disney632 teaches further comprising a field plate (109, [0021], fig. 1) that extends above an upper surface of the gate finger (108, [0021]), the field plate being electrically connected to one of the first and second source/drain contacts (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nanjo908 with that of Disney632 so that further comprising a field plate that extends above an upper surface of the gate finger, the field plate being electrically connected to one of the first and second source/drain contacts for improving the breakdown voltage of the transistor ([0022]).
Regarding claim 13, Nanjo908 in view of Disney632 teaches wherein the first source/drain region does not intersect a first plane that is interposed between the field plate and a lower surface of the first source/drain contact, wherein the first plane is perpendicular to an upper surface of the semiconductor layer structure and perpendicular to the transverse axis (fig. 15 of Nanjo908 and fig. 1 of Disney632).

Claim 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjo908, as applied to claim 29 above.

Regarding claim 36, Nanjo908 discloses all the limitations of claim 29 as discussed above on which this claim depends.
Nanjo908 does not explicitly teach wherein an inner edge of an upper surface of the first source/drain region is between 0.3 and 0.7 microns from a lower edge of the inner sidewall of the first source/drain contact. However, Nanjo908 shows relationship between channel length and drain current ([0076]). Nanjo908 also fiddles with the position of gate relative to source/drain contact (fig. 14-16) and thus makes it obvious that these value (between 0.3 and 0.7 microns) is something that will be optimized for desired device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nanjo908 so that wherein an inner edge of an upper surface of the first source/drain region is between 0.3 and 0.7 microns from a lower edge of the inner sidewall of the first source/drain contact for optimizing device performance and characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
Regarding claim 37, Nanjo908 discloses all the limitations of claim 36 as discussed above on which this claim depends.
Nanjo908 does not explicitly teach wherein an outer edge of an upper surface of the first source/drain region is less than 0.2 microns from the lower edge of an outer sidewall of the first source/drain contact. However, Nanjo908 shows relationship between channel length and drain current ([0076]). Nanjo908 also fiddles with the position of gate relative to source/drain contact (fig. 14-16) and thus makes it obvious that these value (less than 0.2 microns) is something that will be optimized for desired device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nanjo908 so that wherein an outer edge of an upper surface of the first source/drain region is less than 0.2 microns from the lower edge of an outer sidewall of the first source/drain contact for optimizing device performance and characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.

Allowable Subject Matter
Claims 9-10, 31-32, 35, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828